                              MEMO ENDORSED


M AR TIN LIP TON              ST E VE N A. C OH EN                     51 WEST              52ND         STREET                       DAMI AN G. DIDD EN        SAB ASTI AN V. NI LE S
HE RB ER T M . W AC HT EL L   DEB OR AH L. P AU L                                                                                     IAN B OCZ KO              ALI SO N ZI ESKE
THE ODO R E N . MI R VI S     DAVID C. KARP                         NEW YORK, N.Y. 10019-6150                                         M AT THE W M. G UE ST     PREI SS
EDW AR D D . H E R LIHY       RICH ARD K. KIM                                                                                         DAVID E . KAH AN          TIJ AN A J. D VO RN IC
DANI E L A. NE FF             JO SHU A R. C AM M AKE R              TELEPHONE: (212) 403 -1000                                        DAVID K. L AM             JENN A E . L E VIN E
AND R EW R . B R OWN STEI N   M AR K G O RDON                                                                                         BEN J AMI N M. RO TH      RY AN A. M cL EO D
M AR C W O LIN SKY            JE ANN E M AR IE O ’B RI EN           FACS IMILE:              (212) 403 -2000                          JO SHU A A. FE L TM AN    ANI TH A R EDDY
ST E VE N A. R OSEN B LU M    WAYNE M. C AR LI N                                                                                      ELAINE P . G O LIN        JOHN L. ROB IN SO N
JOHN F. SAVAR E SE            ST EPH EN R. D iP RI M A                          GEO R GE A. KAT Z (1 9 6 5 -1 9 8 9)                  EMI L A. KLEI NH AU S     JOHN R. SO BO LE W SKI
SCO TT K. CH AR LE S          NICHO LAS G. DEMMO                           JAM E S H . FOG E L SON ( 1 96 7 - 1 9 91)                 KARE SSA L. C AIN         ST E VE N W INT E R
JODI J. SCHW ART Z            IGO R KI R M AN                              LE ON ARD M . R OSEN ( 1 96 5- 2 0 14 )                    RO N ALD C. CH EN         EMI L Y D . JOH N SON
AD AM O. E M ME RIC H         JON ATH AN M . MO SE S                                                                                  GO RDO N S. MO ODIE       JAC OB A. KL ING
R ALPH M . L E VE NE          T. EI KO STANG E                                            OF COUN SEL                                 DONGJU SONG               R AAJ S. N AR AY AN
RICH ARD G. M ASON            JOHN F. LYNC H                                                                                          BR AD L EY R . WI L SON   VI KT O R SAP E ZHNI KO V
                                                             MICH AEL H . BY OWIT Z                 ER IC S. RO BIN SON
DAVID M . SI L K              WIL LI AM SAVI TT                                                                                       GR AH AM W. M E LI        MICH AE L J . SC HO BE L
                                                             KENN ETH B . FO RR E ST                PATRICI A A. RO BIN SON*
RO BIN P AN OVKA              ERIC M. RO SOF                                                                                          GR EG O RY E . P E SSIN   EL IN A TE TE L B AU M
                                                             SELWYN B . GO LDB E RG                 ERIC M. RO TH
DAVID A. KATZ                 GR EG O RY E . OST LIN G                                                                                CAR RIE M. R EI LLY       ERICA E. BONN ETT
                                                             PETER C . H EIN                        PAU L K. ROW E
IL ENE KN AB L E GO TT S      DAVID B. AND E R S                                                                                      M AR K F. VE B LE N       L AU RE N M. KO FKE
                                                             ME YE R G . KOP LOW                    DAVID A. SC HW ART Z
JE FFRE Y M. WIN TN E R       AND R E A K. W AH L QUI ST                                                                              SAR AH K. EDDY            Z ACH ARY S.
                                                             JO SE PH D . L AR SO N                 MICH AEL J . SEG AL
TR E VO R S. NO RWI TZ        AD AM J . SH API RO                                                                                     VIC TO R GO LD FE LD      PODO L SKY
                                                             L AW RE NCE S. M AKOW                  ELLI OT T V. STEI N
BEN M . GE R M AN A           NE L SON O . FITT S                                                                                     BR AND ON C. P RICE       R ACH EL B . R EI SB E RG
                                                             DOUGLAS K. MAYER                       WAR RE N R. ST E RN
AND R EW J. NU SSB AUM        JO SHU A M . HO L ME S                                                                                  KEVIN S. SC HW AR T Z     M AR K A. ST AGL I ANO
                                                             PHILIP MIND LI N                       LE O E . ST RI NE, J R .**
R ACH EL L E SIL VE RB ER G   DAVID E . SH AP IR O                                                                                    MICH AEL S. B EN N        CYNTH I A FER N ANDE Z
                                                             DAVID S. NEI L L                       PAU L VIZ CAR R ONDO, J R .
                                                                                                                                                                  LU ME R M ANN
                                                             HAR OLD S. N O VI KO FF                PATR ICI A A. VL AH AKI S
                                                                                                                                                                CHRI STIN A C. M A
                                                             L AW RE NCE B . P EDO WIT Z            AMY R. WO LF

                                                                     * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA
                                                                                 ** AD MIT T ED IN D EL AWAR E


                                                                                            COUN SEL

                                                             DAVID M . AD L E RST EIN               AD AM M. G OG O L AK
                                                             SU MI TA AHU J A                       NANC Y B. G R EE NB AU M
                                                             AM AND A K. AL L EX ON                 M AR K A. KO ENI G
                                                             LO UI S J. B AR ASH                    J. AUSTIN LY ON S
                                                             OL IVE R J. B O ARD                    ALICI A C. M cC ART HY
                                                             FR ANCO C AST E L LI                   NEI L M . SN YDE R
                                                             AND R EW J.H . C HEU NG                S. CH RI STOP HE R SZC ZE RB AN
                                                             PAME L A E HR EN KR AN Z               JE FFRE Y A. W ATI KE R
                                                             KAT HR YN G ET TL E S- ATW A




                                                                         Direct Dial: (212) 403-1307
                                                                         Direct Fax: (212) 403-2307
                                                                         E-Mail: DBAnders@wlrk.com




                                                                                    July 2, 2021

                   Via ECF
                                                                                                                                                      7/2/21
                      Honorable Andrew L. Carter, Jr.
                      United States District Court
                      Southern District of New York
                      Thurgood Marshall United States Courthouse
                      40 Foley Square
                      New York, NY 10007


                                                     Re:    United States v. Hernandez, et al. – Edwin Santana
                                                            Docket No. 18-cr-420 (ALC)

                   Dear Judge Carter:

                                  We represent defendant Edwin Santana in the above-captioned matter. The Court
                   has scheduled a sentencing hearing in Mr. Santana’s case for Thursday, July 15 at 11:30 a.m.
                   See ECF Nos. 690, 722. We write to respectfully request a temporary modification to the terms
                   of Mr. Santana’s release to allow him to travel to Florida for a family vacation before his
                   sentencing. The trip would last from July 5 through July 10. Mr. Santana and his family would
                   stay at an Airbnb in Kissimmee, Florida for the duration of their visit.
Hon. Andrew L. Carter, Jr.
July 2, 2021
Page 2

               Since he was released under pretrial supervision in July 2018, Mr. Santana has
complied fully with the conditions of his release and has earned several favorable revisions to
those conditions in light of his good behavior—enabling him to, among other things, work in
other boroughs and in New Jersey; take high-school equivalency courses; care for his mother in a
New Jersey hospital; and, eventually, to freely move about the city without a curfew or
electronic monitoring. See ECF Nos. 137, 191, 207, 241. The Court has also, on several
occasions, granted requests for temporary modifications to the terms of Mr. Santana’s release to
allow him to visit family in Puerto Rico. See ECF Nos. 286, 342, 680, 696.

                Pretrial Services has informed us that it takes no position regarding this request,
provided that Mr. Santana provides Pretrial Services with certain information regarding his travel
and lodging arrangements. The government has also informed us that it takes no position
regarding this request.

                                                     Very truly yours,




                                                     David B. Anders



cc:    AUSA Christopher Clore (via ECF)
       AUSA Jacob Warren (via ECF)
       Pretrial Services Officer Courtney DeFeo (via email)
        The application is GRANTED.
        So Ordered.




                                                                              7/2/21
